Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
According to pages 7-8 of 8, Applicant's argument with respect to the prior art Wilson fails to teach the limitation according to claim 1, "rendering display of a cursor in a graphical user interface (GUI) ... at an offset distance away from current position of the contact, the offset distance being proportional to length traveled of the detected movement", is not persuasive.
It is noted that Wilson clearly teaches "rendering display of a cursor in a graphical user interface (GUI) ... at an offset distance away from current position of the contact, the offset distance being proportional to length traveled of the detected movement" (In operation, the user can touch the surface of the touch-sensitive display 300 with his finger 320.  The pointer 350 can be positioned in front of the finger 320 such that view of the pointer 350 is not obscured by the finger 320.  The pointer 350 can be positioned relative to the finger 320 such that the pointer 350 moves as the finger 320 moves.; Para. 0079…and, For example, if a user moves his finger across a surface of a touch screen at a first rate of motion, the cursor offset module 70 can apply a gain calculation to the finger motion to cause a cursor or pointer to move across a screen at a second rate of motion.  For example, a user may move his finger relatively slowly but the cursor or pointer will move very quickly, or vice-versa.  An analogous concept is moving a finger a short distance that results in a large distance of movement of a cursor or pointer on-screen, or vice-versa.  Application of gain calculations can provide greater levels of control over cursor or pointer movements.; Para. 0043). Thus, Wilson teaches the limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US# 2006/0244735 hereinafter Wilson).
Referring to claim 1, Wilson discloses a computer implemented method for displaying a cursor (a pointer 350 is being displayed in Fig. 7; Paras. 0077-0080), the method comprising:
identifying contact with a screen of a touch screen device (A pointer 350 includes a tip 360 that can be a point of activation in the sense that use of the pointer to select or activate GUI elements such as those of the group of GUI controls 310 can be performed by positioning the tip 360 of the pointer 350 over a control to be selected or activated.  The pointer 320 is shown offset a distance from the tip of the finger 320 of the user.; Para. 0077-0080, Fig. 2);
detecting movement of the identified contact through a succession of positions on the screen (Paras. 0077-0080); and
in response to detecting the movement of the identified contact, rendering display of a cursor in a graphical user interface (GUI) on the screen of the touch screen device at an offset (In operation, the user can touch the surface of the touch-sensitive display 300 with his finger 320.  The pointer 350 can be positioned in front of the finger 320 such that view of the pointer 350 is not obscured by the finger 320.  The pointer 350 can be positioned relative to the finger 320 such that the pointer 350 moves as the finger 320 moves.; Para. 0079…and, For example, if a user moves his finger across a surface of a touch screen at a first rate of motion, the cursor offset module 70 can apply a gain calculation to the finger motion to cause a cursor or pointer to move across a screen at a second rate of motion.  For example, a user may move his finger relatively slowly but the cursor or pointer will move very quickly, or vice-versa.  An analogous concept is moving a finger a short distance that results in a large distance of movement of a cursor or pointer on-screen, or vice-versa.  Application of gain calculations can provide greater levels of control over cursor or pointer movements.; Para. 0043).
Referring to claim 2, Wilson discloses wherein rendering display of the cursor in the GUI comprises: continuously displaying the cursor throughout the detected movement (pointer or cursor movements; Paras. 0043 and 0079).
Referring to claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Wilson discloses a system for displaying a cursor, the system comprising a processor and a memory with computer code instructions stored thereon (Paras. 0034-0041 and 0101, Fig. 7).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Wilson discloses a non-transitory computer program product for
(Paras. 0098-0100, Figs. 14-15) and comprising:
a computer readable medium, the computer readable medium comprising program instructions which, when executed by a processor (Paras. 0034-0041 and 0101, Fig. 1).
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US# 2006/0244735 hereinafter Wilson) in view of Delker et al. (US# 8,749,494 hereinafter Delker).
Referring to claim 3, Wilson discloses wherein rendering display of the cursor in the GUI further comprises:
continuously calculating a distance traveled throughout the movement from an identified point of initial contact (For example, if a user moves his finger across a surface of a touch screen at a first rate of motion, the cursor offset module 70 can apply a gain calculation to the finger motion to cause a cursor or pointer to move across a screen at a second rate of motion. For example, a user may move his finger relatively slowly but the cursor or pointer will move very quickly, or vice-versa.; Para. 0043); and
continuously displaying the cursor throughout the detected movement (The pointer 350 can be positioned in front of the finger 320 such that view of the pointer 350 is not obscured by the finger 320. The pointer 350 can be positioned relative to the finger 320 such that the pointer 350 moves as the finger 320 moves.; Paras. 0079-0080).
However, Wilson as applied above does not specifically disclose wherein the offset distance is a function of the continuously calculated distance traveled.
In an analogous art, Delker discloses wherein the offset distance is a function of the continuously calculated distance traveled (pointer 204 offset distance is a function of the finger moved distance; Col. 6 lines 27-41, Figs. 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Delker to the system of Wilson in order to allow the device user can quickly and easily learn to locate the finger on the display at the offset from content items desired for highlighting, overlaying, and/or selecting.
Referring to claim 4, Wilson as modified by Delker discloses wherein the offset distance is a function of the continuously calculated distance until the offset distance is equal to an offset distance cap (see Delker, pointer 204 offset distance is a function of the finger moved distance; Col. 6 lines 27-41, Figs. 4A-4C).
Referring to claim 5, Wilson as modified by Delker discloses wherein the cursor is displayed at the offset distance away from the contact in a location in relation to the contact that is a function of direction of the detected movement (see Delker, Col. 6 lines 27-41, Figs. 4A- AC).
(see Delker, Col. 3 lines 55-67).
Referring to claim 7, Wilson as modified by Delker discloses wherein the cursor is configured to perform at least one of: selection; and drawing (see Delker, selection function; Col. 1 lines 57-67).
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SCOTT D AU/Examiner, Art Unit 2624                    

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624